Citation Nr: 1230009	
Decision Date: 08/30/12    Archive Date: 09/05/12

DOCKET NO.  07-27 498	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for scar on the left arm (and discoloration of the skin) due to anthrax vaccine. 

2.  Entitlement to service connection for a menstrual disorder. 

3.  Entitlement to service connection for a gastrointestinal disability manifested by nausea, vomiting, chest pain, headaches, fever, weakness and dizziness, to include as due to smallpox vaccine or secondary to a menstrual disorder. 

4.  Entitlement to service connection for tachycardia. 

5.  Entitlement to service connection for disability manifested by muscle pain, joint pain, body aches, fatigue and difficulty sleeping, to include as secondary to service connected bilateral medial tibial syndrome. 

6.  Entitlement to service connection for a bilateral ankle and foot disorder, to include as secondary to service connected bilateral medial tibial syndrome. 
7.  Entitlement to service connection for a bilateral knee disorder, to include as secondary to service connected bilateral medial tibial syndrome. 

8.  Entitlement to service connection for a bilateral hip disorder, to include as secondary to service connected bilateral medial tibial syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from April 2002 to June 2004.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The case was before the Board in December 2010, when service connection for hearing loss was denied, service connection for tinnitus was granted and the remaining issues, listed above, were remanded for additional development.


FINDING OF FACT

In December 2010, the Veteran was asked to provide identifying information and releases needed to secure pertinent outstanding evidence necessary to adjudicate her claims of service connection for left arm scar (and discoloration of the skin) due to anthrax vaccine; menstrual disorder; gastrointestinal disability; tachycardia; disability manifested by muscle pain, joint pain, body aches, fatigue and difficulty sleeping; and a disorder of the hips, knees, ankles and feet; more than a year has passed since the request; she has not responded.


CONCLUSION OF LAW

By failing to timely submit requested identifying information and releases for VA to secure critical evidence needed to properly adjudicate her claims of service connection for left arm scar (and discoloration of the skin) due to anthrax vaccine; menstrual disorder; gastrointestinal disability; tachycardia; disability manifested by muscle pain, joint pain, body aches, fatigue and difficulty sleeping; and a disorder of the hips, knees, ankles and feet; the Veteran has abandoned such claims; and her appeal in these matters must also be considered abandoned.  38 U.S.C.A. §§ 5107, 7105(d)(5) (West 2002); 38 C.F.R. § 3.158(a) (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claims.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice requirements apply to all five elements of a service connection claim: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The Veteran was advised of VA's duties to notify and assist in the development of her claims prior to their initial adjudication.  Specifically, letters in April 2005 and July 2005 explained the evidence necessary to substantiate the claims, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  As the appeal is being dismissed, propriety of notice regarding disability ratings and effective dates is moot.  The Veteran has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's service treatment records (STRs) and postservice VA and some private treatment records are associated with her claims file.  As explained below, further pertinent (and perhaps critical) evidence is outstanding.  However, such evidence cannot be obtained without the Veteran's cooperation (by providing identifying information and authorization for release of records).  In December 2010, the RO asked the Veteran to provide the information and releases.  She has not responded, and further development cannot proceed without her cooperation. 

The RO arranged for VA examinations of the Veteran in February 2011 in conjunction with her claims (prior to completion of the evidentiary development requested).  The Board observes that the opinions offered are based on a less than complete factual background.  Given the circumstances, VA has met its assistance obligations.  No further assistance is required. 



Legal Criteria, Factual Background, and Analysis

Where evidence requested in connection with an original claim or a claim for increase is not furnished within 1 year after the date of the request, the claim will [emphasis added] be considered abandoned.  38 C.F.R. § 3.158(a). 

The Board's December 2010 remand noted that records from J.A. Villarreal, M.D., were of particular interest and sought to obatain such records.  In December 2010, the Appeals Management Center (AMC) sent the Veteran a letter asking her to complete and return enclosed VA Form 21-4142 (Authorization and Consent to Release Information to the Department of Veterans Affairs) so that VA could secure records of her private treatment for the disabilities at issue, particularly from Dr. J.A. Villarreal.  The letter was mailed to her current address, and was not returned as undelivered.  She did not respond.  More than a year has passed since the December 2010 request. 

The critical facts at this stage are clear.  The Veteran has not provided the release necessary for VA to secure critical evidence pertaining to her claims seeking service connection for left arm scar (and discoloration of the skin) due to anthrax vaccine; menstrual disorder; gastrointestinal disability; tachycardia; disability manifested by muscle pain, joint pain, body aches, fatigue and difficulty sleeping; and a disorder of the hips, knees, ankles and feet.  The Board is presented with a less than complete disability picture, made so by the Veteran's failure to cooperate.  In such circumstances proper merits adjudication is not possible.  The regulation governing in this situation, 38 C.F.R. § 3.158(a), is clear and unambiguous, and mandates that the claim will be considered abandoned.  See Hurd v. West, 13 Vet. App. 449, 452 (2000) (when the RO requests additional evidence and the appellant does not respond within one year, the claim is considered abandoned under 38 C.F.R. § 3.158); Wamhoff v. Brown, 8 Vet. App. 517, 521-22 (1996) (when an appellant does not furnish the requested evidence within the specified one year of the request, the RO is required, by VA regulations, to consider the claim abandoned) (emphasis added).  Notably, more recently the Court has held that even if an appellant is ignorant of the abandonment provisions of 38 C.F.R. § 3.158(a), VA regulations are "binding on all who seek to come within their sphere," regardless of whether an appellant has actual knowledge of what is in the regulations.  See Jernigan v. Shinseki, No. 10-1226 (U.S. Vet. App. June 19, 2012).

Hence, the Board has no recourse but to conclude that the Veteran has abandoned these claims.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  As the claims for service connection for left arm scar (and discoloration of the skin) due to anthrax vaccine; menstrual disorder; gastrointestinal disability; tachycardia; disability manifested by muscle pain, joint pain, body aches, fatigue and difficulty sleeping; and a disorder of the hips, knees, ankles and feet are abandoned, there is no allegation of error in fact or law for appellate consideration in the matters.  Under 38 U.S.C.A. § 7105(d)(5), the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.


ORDER

The appeal seeking service connection for left arm scar (and discoloration of the skin) due to anthrax vaccine; menstrual disorder; gastrointestinal disability; tachycardia; disability manifested by muscle pain, joint pain, body aches, fatigue and difficulty sleeping; and a disorder of the hips, knees, ankles and feet is dismissed.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


